Mr. Justice Wall. This was replevin by the appellee against appellant for a mare levied upon by appellant as constable, by virtue of an execution in his hands against one Edwin Wilson, a son of the appellee. The plaintiff recovered in the Circuit Court. It appeared that the animal belonged to the plaintiff and was in the possession of his two sons, Samuel and Edwin, who were operating his farm. At the time of the levy Edwin was driving the mare, but the constable had been informed before that she was the plaintiff’s property. He proposed a trade, and after having obtained from Edwin a statement implying that he owned the horse, he said he would make the levy, whereupon he was told that the plaintiff was the owner. ■ nevertheless he levied, and this suit followed. We think the plaintiff was clearly entitled to recover. Ho error appears in the record and the judgment will be affirmed. Jxodgment a/ffw-med.